Citation Nr: 0900298	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  03-33 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1965 to 
March 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision in which 
the RO appears to have reopened the claim for service 
connection for PTSD, but denied the claim for service 
connection, on the merits. The veteran filed a notice of 
disagreement (NOD) in July 2003, and the RO issued a 
statement of the case (SOC) in September 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2003 and requested a 
hearing before a member of the Board.

In July 2005, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of the claim.

In January 2007, an informal Decision Review Officer 
conference was held, instead of a hearing.  A report of that 
informal conference is associated with the claims file.

In April 2007, the RO issued an additional supplemental SOC 
(SSOC) reflecting the continued denial of the claim.

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge (VLJ) of the Board at the RO 
(Travel Board hearing).  A Travel Board hearing was scheduled 
for November 19, 2008.  However, the veteran failed to appear 
for the hearing, and his request will therefore be considered 
withdrawn.  38 C.F.R. § 20.704(d) (2008). 

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence to reopen the claim has been received 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly- 
and, given the Board's favorable disposition of the petition 
to reopen - the Board has characterized the appeal as 
encompassing the two matters set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  In an April 1993 rating decision, the RO denied the 
veteran's claim for service connection for a nervous 
condition with PTSD; although the RO notified him of this 
denial later that month, the veteran did not initiate an 
appeal.  

3.  Evidence associated with the claims file since the April 
1993 rating action is not cumulative or redundant of evidence 
previously of record, and is so significant that it must be 
considered in order to fairly decide the merits of the claim

4.  Although the record includes a number of assessments and 
diagnoses of PTSD, the weight of the competent, probative 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD. 


CONCLUSION OF LAW

1.  The April 1993 RO decision that denied the veteran's 
claim for service connection for a nervous condition with 
PTSD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  Since the April 1993 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for PTSD have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In view of the Board's favorable disposition of the veteran's 
petition to reopen, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

As regards the reopened claim for service connection for 
PTSD, on the merits, the Board notes that, in an August 2005 
post-rating letter, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the underlying claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
After issuance of the August 2005 letter, and opportunity for 
the veteran to respond, the April 2007 supplemental SOC 
(SSOC) reflects readjudication of the claim.  Hence, the 
veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).


Regarding the Dingess/Hartman notice requirements, the RO 
provided the veteran information as to the assignment of 
disability ratings or effective dates in a March 2006 letter.  
Although this notice was provided after the rating decision 
on appeal, the Board finds that that the timing of such 
notice is not shown to prejudice the veteran.  As the claim 
for service connection will be denied on the merits, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent objective 
evidence associated with the claims file consists of the 
veteran's service medical and personnel records and VA 
outpatient treatment records.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment  records, VA and Vet Center 
treatment records, and the reports of March 1993, April 2003, 
and January 2007 VA examinations.  Also of record and 
considered in connection with the claim are various 
statements provided by the veteran or by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the underlying claim for service 
connection for an acquired psychiatric condition, claimed as 
depression, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence. There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the reopened 
claim for service connection for an acquired psychiatric 
disorder, claimed as depression, on the merits. Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

A.  Petition to Reopen

As indicated above, the veteran's claim for service 
connection for PTSD had previously been considered and denied 
in an April 1993 rating decision.  As the veteran did not 
appeal that decision, it is final based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  The veteran sought to reopen his claim for service 
connection for PTSD in June 2001.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Under the law in effect for applications to reopen filed 
prior to August 29, 2001, 38 C.F.R. § 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on and after August 29, 2001.  
See 38 C.F.R. § 3.156(a), as in effect on and after August 
29, 2001).  Given the November 2000 date of the claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received from a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was in April 1993.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the 1993 rating decision, the evidence 
consisted of the veteran's service treatment records, which 
were negative for findings, complaints, or assessment of any 
psychiatric disability, a January 1970 VA examination report 
that found a normal psychiatric system and a March 1993 VA 
examination report that diagnosed no psychiatric illness 
present.  Thus, at the time of the time of the 1993 decision, 
there was no medical evidence of a current PTSD diagnosis and 
in addition, the veteran had provided no information, whether 
directly or in medical records, as to his claimed in service 
stressors.  

Evidence added to the record since the final, unappealed 
April 1993 rating action includes Morgantown Vet Center and 
VA treatment records reflecting that the veteran was 
diagnosed with PTSD and the veteran's description of a fellow 
service member committing suicide in Vietnam.  This evidence 
is new in that it was not previously before agency decision 
makers at the time of the April 1993 decision, and is not 
cumulative or duplicative of evidence previously considered.  
The Board also finds that this evidence is "material" for the 
purpose of reopening the claim, as it reflects a diagnosis of 
PTSD, of which there previously was none, and information as 
to an alleged stressor.  No such evidence was of record at 
the time of the prior denial.  The Board emphasizes that, 
under the pre-August 29, 2001 standard, to reopen a claim for 
service connection, the additional evidence need only, at a 
minimum, contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince VA to 
alter its decision.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 
3.156.  The Board thus finds that this new evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for PTSD. 

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD are met.   See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2008).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2008).  

Considering the claim for service connection in light of the 
above,  the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the first 
criterion for a grant of service connection for PTSD is not 
met.

The veteran asserts that he has PTSD that is related to 
various stressors in service.  In various records he has 
reported that a close friend, and fellow service member in 
his unit, committed suicide and that he was shot at on two 
separate occasions while in Vietnam.

The pertinent evidence of record includes the veteran's 
service treatment records, reflects no findings or diagnosis 
of PTSD.  

A March 1993 VA examination report reflects that the veteran 
complained of recurrent nightmares around the anniversary of 
the TET offensive.  He reported having no combat exposure.  
On mental status examination, the veteran was superficially 
cooperative and seemed at times evasive.  He made some vague 
allusions to past feelings of suicide. The examiner commented 
that the veteran mentioned these feelings not with any 
conviction or intensity, but rather almost in passing or as 
an afterthought.   He evidenced no thought processing 
disturbances, no hallucinations or delusions, and his memory 
was intact.  The impression was no psychiatric illness.   

Morgantown Vet Center treatment records dated from November 
2000 to June 2001 reflect that the veteran was assessed with 
PTSD, severe, chronic.  A January 2001 reflects that the 
veteran reported that one friend was killed in Vietnam and 
another friend in his unit had committed suicide after 
receiving a "dear John letter." He stated he had frequent 
nightmares, problems sleeping, and isolation.  He works full 
time.  He also stated he was easily startled by loud sounds, 
feels a strong need to control everything in his life, and 
can not stay still for very long.  The counselor's assessment 
was that the veteran had all the symptoms of PTSD.  

A February 2001 VA psychological assessment shows that the 
veteran experienced many stressful event such as multiple 
motor vehicle accidents, natural disasters, divorce, was a 
victim of multiple assaults, and a friend's death by suicide 
in addition to his military experiences.  The examiner 
concluded that psychological testing and interview 
information was supportive of a diagnosis of PTSD and major 
depression, although a more complete assessment was 
recommended for formal diagnostic purposes.  

VA inpatient treatment records dated from April 2001 to June 
2001 reflect that the veteran stated he was more and more 
isolated, he trusted no one, he was apathetic and did not 
care, he had thoughts of hurting himself, but no intent.  The 
initial impression was PTSD.

A March 2003 VA outpatient record reflects that the veteran 
reported a lot of stressors in his life to include spending 
the last six months in jail, marital problems, and financial 
issues.  The examiner noted that the veteran was neat and 
clean, he had a little pressured speech, he seemed a little 
bit anxious, he was not psychotic or delusional, the veteran 
denied auditory or visual hallucination, he had fleeting 
thoughts of self harm.  The diagnoses were  PTSD and major 
depressive disorder.

In the report of an April 2003 VA examination, the examiner 
noted a review of the past VA examination and the last two 
years of progress notes at VA.   The examiner reported that 
when they began the interview the veteran became tremulous, 
had a stammer, and had facial expressions of crying, but no 
tears.  He was extremely tangential and generally avoided 
direct questions.  He appeared to fain distress.  He spoke of 
his military stressors, but spent more time and had more 
emotion in talking about his current legal difficulties.  He 
referred to notes as he spoke about military stressors.  The 
veteran's presentation was so unusual that the interview was 
terminated after about forty-five minutes.  The veteran 
stated that traumatic events in Vietnam involved a soldier 
who suicided after receiving a "dear John letter," and that 
the veteran began having nightmares in 1991 or 1993 where 
this soldier talks to him.  The veteran spoke of the death of 
a friend killed in combat, about being shot at, and being 
near an ammunition dump when it was blown up.  The examiner 
noted that the veteran was quite animated when talking at 
length about his current financial and legal difficulties.  
He was clearly distressed about how he was going to meet his 
parole conditions.  The veteran agreed to undergo 
psychological testing; however, the examiner reported that 
the veteran's MMPI-2S profile was invalid and unreliable due 
to symptoms over reporting.  The examiner found that 
meaningful interpretations were limited to secondary gain.  

On mental examination, the veteran's self-report about combat 
stressors consisted of scattered anecdotes with little 
detail.  At times, his speech was so tangential that it was 
difficult to follow.  This is in marked contrast to his 
presentation as described during the March 1993 interview.  
The veteran referred to having nightmares and survivor guilt 
as flashbacks, but he gave little detail.  The examiner 
summarized her finding stating that this is a veteran who had 
an unusual presentation in the examination.  The nexus 
between events in Vietnam and his current problems were 
ambiguous.  He did not describe PTSD symptoms in a direct and 
reliable manner.  She furthered that the veteran is evidently 
in legal and financial trouble.  It is possible that he is 
seeking readmission to avoid any consequences that may come 
from failing to meet his parole requirements.  In reviewing 
his progress notes from therapy at the VA over the last two 
years, discrepancies were seen between notes and the 
veteran's self report during this interview.  The examiner 
assessed antisocial personality disorder traits.

An August 2003 VA inpatient discharge summary reflects that 
the veteran was admitted after stating he was ready to kill 
himself.  He felt overwhelmed with depression and got more 
extremely upset when he got turned down for a diagnosis of 
PTSD and compensation in April.  He was diagnosed with major 
depression, nicotine abuse, and history of PTSD.  

A December 2005 VA PTSD program note indicates that the 
veteran's referral packet for the PTSD program was reviewed 
by the PTSD team.  They determined that the severity of the 
veteran's reported stressors did not warrant the veteran to 
be reinstated in the PTSD program and that he did not have a 
clear diagnosis for PTSD.  

In the report of a January 2007 VA examination, the examiner 
acknowledged review of the claims file and discussed the 
veteran's medical record, to include the prior VA examination 
reports (as discussed above), and VA inpatient and outpatient 
treatment records since 2001.  The veteran reported getting 
into a short firefight with Viet Cong who were also out for a 
good time at some Saigon establishment.  He also reiterated 
prior assertions of exposure to enemy fire.  The veteran 
reported that he was involved in corruption and black market 
criminal activity while in Vietnam.  He also stated that one 
night when he was drunk, a friend committed suicide.  Another 
soldier told him, and he was later confronted by CID agents 
who accused the veteran of contributing to his friend's 
suicide.  The  examiner noted that the veteran was married in 
1979 and divorced in 1986, that he has two sons; that he 
plays cards with friends about twice per week, and, that, 
during the day he cares for a lady, and he eats out 
occasionally.  He stated he has had a few fights.  

The veteran presented with a slumped posture and looking 
depressed.  He was vague in his responses on mental status 
examination and provided contradictory accounts about his 
level of functioning.  His affects was constricted, mood was 
depressed, orientation was intact, thought process was 
evasive and tangentially, he understands outcome of behavior, 
has sleep impairment, reported auditory hallucinations, and 
homicidal and suicidal thoughts.  He denied panic attacks, 
had good impulse control, no episodes of violence, and his 
memory was normal.  The veteran reported a variety of chronic 
symptoms to include dreams, intrusive recollections, 
avoidance behavior, and difficulty falling or staying asleep.  

The examiner noted that the RO had verified the death of the 
veteran's friend, the primary stressor.  The examiner opined 
that the veteran did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  The diagnoses were depressive disorder, 
not otherwise specified; and adult antisocial behavior.  The 
examiner discussed that the MMPI2 indicated over-reporting of 
symptoms and that the veteran's self-report is confusing, 
self-contradictory, and at times evasive.  The examiner 
commented that while the veteran probably experiences some 
depression or guilt related at least in part to the suicide 
of his friend in Vietnam, he doe not meet the DSM-IV criteria 
for a diagnosis of PTSD.  This is due to several reasons.  
One, he describes his symptoms in a flat manner without 
apparent distress.  Two, his descriptions of multiple war 
traumas is unfocused and incorporates descriptions of minor 
events, suggesting that the veteran is reporting as many 
possible traumas as he can for secondary gain.  Three, his 
MMPI2 results suggest that the veteran exaggerates symptoms.  
Four, the veteran is self-contradictory at times.  Five, the 
correspondence between the verified stressor and the 
veteran's reported PTSD symptoms is tenuous.  Consequently, 
in the examiner's opinion, the preponderance of the evidence 
is more consistent with symptoms exaggeration than it is with 
PTSD.  

As indicated above, the medical evidence of record contains 
conflicting evidence on the question of whether the veteran 
actually meets the diagnostic criteria for PTSD.

It is the responsibility of the Board to assess the  
credibility and weight to be given the evidence.  See Hayes  
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v.  
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-471 (1993).   

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429,  
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment. Obert v. Brown, 5 
Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative  
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   

The Board acknowledges that records of VA and Vet Center 
treatment all indicate that the veteran has a diagnosis of 
PTSD, however, such diagnoses are of limited probative value.  
Here, none of the medical records that suggest that the 
veteran has PTSD includes any rationale for any such 
diagnosis, to include any explanation of how the diagnostic 
criteria are met, which stressor(s) were relied upon as a 
basis for the diagnosis, or discussion of the evidence 
considered. In this regard, none of these records reflects 
that the claims file was reviewed or that pertinent medical 
evidence of the veteran's history of treatment were 
considered and prior examinations.  In addition, while some 
of the VA treatment and Vet Center treatment records includes 
the veteran's description of his in-service stressor, none of 
the records attribute the diagnosis of PTSD to the verified 
stressor of his friend who committed suicide in service.  

By contrast, the March 1993, April 2003 and January 2007 
opinions, by VA examiners, were each clearly based upon 
examination of the veteran, consideration  of his complete 
documented medical and military history, to include the in-
service stressor, and full consideration of the DSM-IV 
criteria for establishing PTSD.  
Furthermore, the January 2007 VA examiner described the 
veteran's complaints of PTSD as vague and unreliable, which 
is supported by the same conclusion reached by the April 2003 
VA examiner. Moreover, the April 2003 and January 2007 VA 
examiners each indicated that they thought the veteran was 
exaggerating his symptoms purposely for secondary gain. As 
such, the Board finds that these opinions-which, 
collectively, weigh against  the claim-are more probative of 
the fundamental question of whether the veteran, in fact, 
suffers from service-related  PTSD.   

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, the competent and  persuasive medical evidence 
establishes that the veteran does not have the claimed 
disability upon which to predicate a grant of service 
connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225  (1992).  
As in this case, the first criterion for a grant of service 
connection for PTSD are not met, discussion of the remaining 
criteria of 38 C.F.R. § 3.304(f) is unnecessary.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the veteran's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  As the 
veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion  
on a medical matter, such as whether the veteran's symptoms 
meet the diagnostic criteria for PTSD.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance  
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this extent, the 
appeal is granted.

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


